DETAILED ACTION
	This office action is in response to the Rce filed on 7/13/2022 in which claims 1-30 are pending. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The independent claims recite the limitation; “determine a number of high-resolution resource blocks that can be compressed at a higher resolution as a function of a difference between a nominal per-symbol-position front-haul link capacity and a link capacity needed to front-haul the required resource blocks for all of the carriers if compressed using a lower resolution;”
The prior art is silent regarding this limitation as the closest prior art being Hanson (US90424262B2) only describes a method of adaptive quantization without any further description teaching the limitation above.
Fine US 20070153731 A1 describes using quantization to reduce a portion of data to save bandwidth but nothing more to teach on the limitations above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elton Williams/Examiner, Art Unit 2465